UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7472



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRE CARDELL KING,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Terrence W. Boyle, Chief
District Judge, sitting by designation. (CR-94-30-V, CA-98-391-V)


Submitted:   March 31, 2000                 Decided:   April 24, 2000


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andre Cardell King, Appellant Pro Se. Robert James Conrad, Jr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Cardell King seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).1   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    See United States v. King, Nos. CR-94-30-V;

CA-98-391-V (W.D.N.C. Feb. 17, 1999).2   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.



                                                           DISMISSED




     1
       While purportedly granting the Government’s motion to dis-
miss under Fed. R. Civ. P. 12(b)(6), the district court's consid-
eration of documents outside the pleadings resulted in a grant of
summary judgment. See Fed. R. Civ. P. 12(b); Jakubiak v. Perry,
101 F.3d 23, 25 n.1 (4th Cir. 1996). Rule 12(b)(6) allows a dis-
trict court to convert a motion to dismiss for failure to state a
claim into a motion for summary judgment, provided that, as here,
the parties receive “reasonable opportunity” to present all perti-
nent materials. See Herbert v. Saffell, 877 F.2d 267, 270 (4th
Cir. 1989).
     2
       Although the order from which King appeals was filed on
February 16, 1999, it was entered on the district court’s docket
sheet on February 17, 1998. February 17, 1999, is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                  2